Citation Nr: 1530505	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  07-05 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic disability characterized by headaches with light sensitivity, fecal urgency, and/or intolerance to temperature changes, to include as due to undiagnosed or medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for lymphadenitis, to include as due to undiagnosed or medically unexplained chronic multisymptom illness.

4.  Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony during a Board videoconference hearing before the undersigned Veterans Law Judge in April 2015; the transcript is a matter of record.

The issue of service connection for sleep apnea, to include as secondary to PTSD, has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran also identified that his daughter was seriously disabled in a February 2013 VA Form 21-686c, and he submitted medical evidence in purported support of that fact, raising the possibility of intent to submit a helpless child claim.  The Board does not have jurisdiction over these issues, and, consequently, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to TDIU, service connection for lymphadenitis, and service connection for a chronic disability characterized by headaches with light sensitivity, fecal urgency, and/or intolerance to temperature changes (to include as due to undiagnosed or medically unexplained chronic multisymptom illness) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD has caused occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood) during the course of his appeal.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An August 2004 rating decision established service connection and assigned a 30 percent evaluation for PTSD, effective the day after discharge from service.  In response to a June 2005 claim for increase-received within the one-year appeal period of the initial grant-the evaluation was confirmed and continued by June 2006 rating decision.  Consequently, the evaluation over the entire span since the original effective date is now before the Board.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. 

As noted, the Veteran's PTSD is currently rated at 30 percent under 38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.
 
When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th  ed. 1994). 

The Board has carefully reviewed the medical records and finds that they describe social and occupational impairment to the level contemplated by a 70 percent rating.  As service connection already has been established, the Board focuses only on the extent of disability since 2003, irrespective of discrepancies in the record identified by the Veteran pertaining to his childhood socialization.

As an initial matter, the Board notes that the rating schedule explicitly directs consideration of functional capacity with use of medication.  38 C.F.R. § 4.130.  Therefore, any positive effects achieved with medication are to be considered in assigning the appropriate rating.  Contra Jones v. Shinseki, 26 Vet. App. 56 (2012).  That is, the severity of symptoms if the Veteran were not on medication is not pertinent to the analysis.  As the Veteran acknowledges, discontinuing medication, without medical supervision, to obtain a higher rating is both unsafe and disingenuous.  The use of medication, and any sustained beneficial effect, is contemplated by the rating schedule.  Thus, mental health illness is evaluated based on those symptoms which yet persist despite medication prescribed and used by mutual agreement of provider and patient.  In this case, the Board appreciates that while of some benefit, the medication regimen does not consistently or completely negate symptoms that the Veteran experiences.

Indeed, VA treatment records show that the Veteran's symptoms are labile, a fact that he stresses in his January 2007 statement.  The Veteran presented for treatment at a VA medical center in December 2003.  At that time, the Veteran reported a depressed and irritable mood and suboptimal concentration.   He also described not finding much interest in regular activities and sleeping excessively, without feeling rested.  He endorsed decreased energy, nightmares, and striking his fiancée in his sleep.  The Veteran denied current thoughts of suicidality.  

Mental status examination showed that the Veteran exhibited a very constricted-flat, blunted, and depressed-affect, with a depressed mood.  The provider noted that the Veteran startled with the smallest stimuli, such as computer beeps.  The Veteran's speech was slow and soft.  Thoughts were organized and logical, without delusions.  Cognition, language, and memory were intact.  The provider assigned a  GAF score of 55, within the mid-range of moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran was prescribed Zoloft.

During a VA examination in June 2004, the Veteran was cleanly and neatly dressed and groomed, fully oriented, and cooperative.  Speech and thought processes and content were within normal limits.  Affect was observed to be animated and euthymic.  Psychometric testing revealed low-grade depression.  The Veteran denied suicidal ideation.

The Veteran detailed having distressing dreams from which he would awake four or five times per night, improved with medication.  He also endorsed dissociative flashbacks, occurring every 3 to 4 weeks and persisting for 1 to 2 minutes.  Impaired concentration has limited his ability to read at his normal pace.  The Veteran reported chronic irritability (expressed verbally rather than physically), significant hypervigilance, and an exaggerated startle response.  The Veteran described feeling emotionally close with his fiancée, her two children, and his parents.  The Veteran also identified a few friends in the city in which he lived, with several more in the city in which he grew up.  The Veteran reported applying for numerous jobs, though not hired.  

The VA examiner noted that decreased motivation and energy interfered with his social and occupational functioning by limiting his desire for social interaction and work advancement.  The most prominent effects were nightmares and dissociative flashbacks, anxiety when external cues trigger combat memories, hypervigilance, decreased concentration, chronic dysthymia, and avoidance of combat-related news, all of which would interfere with his job motivation, consistency of work effort, and interpersonal interaction with co-workers, along with negatively affecting his quality of life and restricting his interpersonal interactions at home.  He ultimately assigned a GAF score of 51, the lowest threshold of moderate symptoms.

In challenging a finding to the contrary in the VA examination report, the Veteran stated in his 2007 statement that he cannot manage bills due to memory problems.  The specific conclusion in the VA examination report regarding competency to manage financial affairs is for the purpose of formally declaring the Veteran incompetent and assigning a fiduciary to receive and manage his VA compensation benefits.  Clearly, the Veteran is competent to delegate or share this responsibility to/with his partner, in his own best interest.  While the complaints of memory impairment are considered in the evaluation, there is no evidence that the Veteran is incompetent for this express purpose.  

In June 2005, the Veteran presented to therapy alert and oriented to person, place, time, and situation.  Speech was very soft spoken.  Affect was full, but the Veteran always looked aware and hypervigilant.  His mood was neutral.  Thought content was logical and goal directed, with no lethality or psychosis.  Insight and judgement were intact.  Then, in July 2005, the Veteran exhibited a blunted affect and dysphoric mood.  A therapy note indicates some effectiveness with medication. 

In October 2005, the Veteran continued to display a blunted affect and dysphoric mood.  The Veteran described nightmares that often leave him feeling dread and frequent distress at work from the explosion of bike tires.  Yet, later that same month, a mental status examination revealed the Veteran to have a full affect and neutral mood.  He also was fully oriented to person, place, time, and situation.  Judgement was noted to be intact, thought content was normal, and there was no lethality.  However, the Veteran's speech was very soft spoken, and he was noticeably hypervigilant.  The Veteran was assessed to be doing well on his medication.

VA treatment records from November 2005 show that the Veteran presented for individual therapy, with appropriate appearance.  No involuntary movements were noted.  Speech was within normal limits.  However, affect was blunted and mood dysphoric.  Thought processes and content were within normal limits.  No lethality was indicated.  

In his January 2007 statement, the Board recognizes that the Veteran refuted much of a January 2006 VA examination report.  The Veteran presented to the examination well groomed, with good personal hygiene.  He maintained good eye contact throughout the interview.  Thought processes and content and speech were unremarkable.  Mood was observed to be euthymic, with mood-congruent affect.  Judgment was deemed good.  However, the VA examiner characterized the Veteran's interactions during the interview as slow.

During the VA examination, the Veteran reported an inability to sleep well, despite medication; he wakes up repeatedly.  He described intermittent bouts of anger and depression, which result in over eating and sleeping.  The Veteran avoids crowded locations due to extreme anxiety.  He stated medication helped reduce intensity of anger outbursts and he was also able to better manage his anxiety in public.  He also stated that his depression was better, though not completely abated.  Impaired concentration still affected his work and ability to complete projects, inhibiting optimal performance.  When interacting with others, the Veteran detailed that his mind drifts and that he is inattentive.  Recreational activities were limited to playing video games.  The Veteran denied both suicidal ideation or attempt and a history of violence or assaultiveness.  The VA examiner concluded that the Veteran's psychosocial functioning seemed to be very much limited and assigned a GAF score of 60, the upper most threshold of moderate symptoms. 

In the psychiatric portion of a February 2006 VA examination for Gulf War illness, the Veteran denied interpersonal relationship difficulties, anxiety, and depression, but he endorsed loss of control with violence potential, sleep impairment, confusion, and panic attacks.  Affect, mood, and judgment were assessed normal and behavior was noted to be appropriate.  The Veteran was then working as a gas station attendant.

In August 2006, the Veteran reported continued depression and irritability and nightmares on occasion.  The Veteran's affect was serious and mood neutral.  Behavior was described as aware and hypervigilant.  Concentration was adequate.  The Veteran was noted to have a new job and haircut.  

In September 2006, the Veteran presented for therapy with appropriate personal appearance.  He exhibited normal rate and volume of speech.  Affect was observed to be constricted and mood depressed.  The provider noted little improvement in distressing memories and nightmares.  The Veteran reported moderate distress at place of employment and regarding working with other students at school.

During an October 2006 individual therapy session, the Veteran presented disheveled.  The Veteran's speech was described as monotone; affect was blunted and mood dysphoric.  Psychomotor activity was observed to be normal.  Thought processes were appropriate, and thought content was within normal limits.  The Veteran was noted to be very motivated to participate in vocational rehabilitation, though frustrated with a perceived lack of responsiveness, and was focused on preparation for school.  He detailed his lack of a reliable car to attend classes.  The provider noted that the Veteran was calm but troubled, due to clear personal investment in making vocational rehabilitation work.

A November 2006 note documents the Veteran's report that he could sleep all day if left alone.  The Veteran's fiancée reported manifestation of depression the previous week, persisting for the entire day.  The Veteran reported working full time and beginning manager training.  The VA provider noted the Veteran presented disheveled and described mood and affect as depressed, calm/appropriate-full range.  Judgement was assessed fair.  Speech and thought processes were within normal limits.  There was no evidence of hallucinations or delusions.  The Veteran denied suicidal or homicidal ideations or plans.

The Board finds the Veteran credible to report his symptoms.  See Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007).  During the April 2015 Board hearing, the Veteran and his son, a qualified mental health specialist, read statements into the record.  The Veteran reported he spent 60 percent of many days in bed, for lack of energy or desire.  He described not being able to drive due to anger issues.  The Veteran has to actively restrain himself when witnessing others' actions contrary to his beliefs, causing him to think to himself that the world would be better if we could kill everyone who acted that way.  He endorsed a short temper, recounting an incident in which he grabbed his dog, for which he had great affection, by the throat for growling at his puppy and relating that he would have killed the dog had his fiancée not intervened.  The Veteran explained that he will only go to the store at times to avoid crowds, and, even then, he is hypervigilant, searching for threats and exits.  The Veteran described events that induce panic attacks, such as lightening.  The Veteran moved his bed into the dining room so that he maintained a vantage of both the front and back doors at night, and he refused to be admitted to the hospital because he needed to be in a familiar environment over which he had control.  He keeps a weapon hidden in each room of his home, including four in his bedroom.  The Veteran described obsessive compulsive behaviors.  Admittedly due, in part, to failing memory, he will check the locks three or four times before bed.  He described the necessity of making lists to recall things, though he will often forget to refer to the list.  The Veteran also indicated that he had to be reminded to bathe and brush his teeth.  The Veteran reported often feeling crippled in social situations due to losing his train of thought.  The Veteran identified having had four mental breakdowns, one of which involved homicidal ideation.  He did not report any employment or enrollment in school.

The Veteran's son contended that the impact of PTSD on the Veteran's life was vastly misunderstood.  He described the Veteran's hypervigilance, which significantly taxed the mind's resources.  This led to an inability both to focus on ordinary tasks and to engage in normalized social functioning.  He also noted intense depressive episodes, including suicidal ideation and psychomotor reductions, and explained that the medication the Veteran was prescribed to aid sleep resulted in delayed behavior and functioning.  The Veteran's son stated that these symptoms are beyond amelioration by psycho-behavioral controls taught in therapy.  He also noted that the Veteran had no peers at the time, further exacerbating his symptoms, and concluded that the Veteran is unable to enjoy life as a normal functioning adult.

While limited medical evidence was available as to the Veteran's psychiatric impairment in recent years, it is abundantly clear from his credible testimony that his psychiatric symptomatology most closely approximates a 70 percent schedular rating.  

As such, resolving all reasonable doubt in his favor, the evidence shows the Veteran has deficiencies in most areas, including: work/school, judgment, and mood.  The Veteran has been identified to exhibit fair judgment, depression, and difficulty in adapting to school.

However, a 100 percent rating is not warranted, as the Veteran is not shown to have total social and occupational impairment as a result of his PTSD.

With regard to symptoms identified in the rating schedule, the Veteran has exhibited a depressed mood, suspiciousness, panic attacks, chronic sleep impairment, and memory loss.  Yet, the Veteran exhibits numerous symptoms indicative of a rating in excess of 30 percent.  He was recently not noted to have any relationships with peers, demonstrating difficulty in maintaining social relationships.  The Veteran also has been identified to exhibit a flattened affect, fair judgement, and disturbances of motivation and mood.  All of these symptoms equate to a 50 percent evaluation.  Furthermore, he has manifested a significant number of symptoms indicative of a 70 percent evaluation, including: suicidal ideation, obsessional rituals that interfere with sleep and compliance with recommended medical care, difficulty adapting to the stress of school, impaired impulse control with violence directed at an animal, and neglect of personal appearance and hygiene. 

The Veteran's symptoms, based on the evidence of record at this time, do not more closely approximate the inexhaustive list of symptoms specifically identified in the rating schedule as representative of impairment warranting a 100 percent evaluation.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  There is no evidence of any other symptoms of equivalent severity either.  Furthermore, the Veteran has maintained close relationships with family and his fiancée.  Thus, the evidence tends to suggest that his psychiatric symptomatology does not cause total occupational and social impairment.  

Regardless of the specific symptoms, the fact remains that VA is ultimately charged with determining how the psychiatric symptomatology impacts the Veteran's social and occupational functioning.  See Vazquez-Claudio, 713 F.3d at 118.  As described above, the evidence of record, including the Veteran's credible hearing testimony, shows significant psychiatric impairment.  The Board ascribes significant probative value not only to the Veteran's report of symptoms but also to the statement of his son, who has expertise in the area of mental health illness.  Recognizing the inherent difficulty in evaluating a labile disability based on a snapshot provided during a single VA examination, the Board credits the Veteran's testimony, in light of the VA treatment records which confirm the fluctuating nature of the Veteran's symptoms, and resolves all reasonable doubt in his favor.  Therefore, a 70 percent evaluation is warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records are of record.  Additionally, the Veteran testified at a Board hearing.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges the Veteran's contentions that the examination report did not accurately capture the severity of his psychiatric symptomatology.  The Veteran was asked at his hearing whether he would be willing to report to another examination, but it was clear from his response that such would cause significant difficulty to the Veteran and in light of the fact that the evidence of record supported a higher rating, the Board has determined that an additional examination is not necessary.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

A 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

VA's duty to assist requires additional development for medical records.  See 38 C.F.R. § 3.159(c)(2).  As neither VAMC treatment records since 2006, nor other sufficient medical evidence is a matter of record, the Board cannot render a decision on claims in which the presumptive period spans the time of missing records.  That is, the Board cannot determine whether a compensable level of disability for undiagnosed illness manifested by headaches with light sensitivity, fecal urgency, and/or intolerance to temperature changes exists on the record, as it stands, to make a decision on service connection.  See 38 C.F.R. § 3.317.  Likewise, with regard to the claim for service connection for lymphadenitis (to include as due to undiagnosed or medically unexplained chronic multisymptom illness), the Board cannot determine whether the medical evidence continues to show the absence of current disability, the basis for the RO's denial of the claim.

Furthermore, as it pertains to the claims related to headaches and fecal urgency, the Veteran's service treatment records contain a July 2003 Post-deployment Health Assessment, in which he endorsed headaches and diarrhea during service.  In addition to consideration of the presumptive regulations governing undiagnosed or chronic multisymptom medically unexplained illnesses, direct service connection also must be considered.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Last, the Veteran meets the schedular criteria for entitlement to TDIU (by virtue of the 70 percent evaluation for PTSD), indicated that he is not currently employed, and received a fully favorable determination from the Social Security Administration (SSA).  The issue of TDIU has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VAMC treatment records since 2006 from the following VA facilities:  Chillicothe VAMC, Cincinnati VAMC, Portsmouth CBOC, and Athens CBOC.

2.  Obtain SSA records.

3.  Complete any necessary development, to include, if absolutely necessary, a VA examination request, based on receipt of evidence identified above.

4.  Thereafter, adjudicate the issue of entitlement to TDIU and service connection for a chronic disability characterized by headaches with light sensitivity, fecal urgency, and/or intolerance to temperature changes (to include direct service connection and as due to undiagnosed or medically unexplained chronic multisymptom illness).  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order (note that the Veteran need not initiate an appeal of TDIU, as the RO partially adjudicated the issue by denying a higher evaluation for service-connected PTSD and that appeal has already been perfected).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


